McFarland, J., dissenting.
I dissent, and, if other duties permit, will hereafter express my views of the case in an opinion. At present I will merely give my conclusions on two points:
1. I think that the ticket purchased by respondent, on its face, and especially when considered in connection with the reasonable regulations of appellant of its business on the various routes from San Francisco to Oakland, Alameda, and other points near the bay, which regulations were well known to respondent, merely gave to the latter the right to go either to Oakland or Alameda, not to both, and when he elected to get off at Oakland the life of the ticket was, ended.
2. A “ stopover” ticket is a thing well known not only in railroad circles, but to the general public—so well known as to have gone into the common dictionaries of the language. It is a ticket which gives one a right “to stop at a station beyond the time of the departure of the train on which one came, with the purpose of continuing one’s journey on a subsequent train.” (Webster’s Dictionary under head “Stop.”) Now, section 490 does not use the phrase “ stopover,” nor does it, in my judgment, use any equivalent words to denote an intention to give to the holder of an ordinary ticket the right to break up his trip into two or twenty different journeys on different days, and on two or twenty different trains. I think that the authorities are to the point that a ticket which merely designates in general terms a trip from one point to another means a continuous trip between those points, and such is surely the law where there are by-laws or regulations of the railroad company to that effect, especially where they are known to the purchaser of the ticket. (See note to Commonwealth v. Power, 41 Am. Dec. 478, et seq.; 1 Redfield on Railways, 92, et seq., and cases there cited; Yorton v. Milwaukee etc. Ry. Co., 54 Wis. 234; 41 Am. Rep. 23; Cody v. Central Pac. R. R. Co., 4 Saw. 114; Gale v. Delaware etc. R. R. Co, 7 Hun, 670.) This being the general law, there is no language in section 490 sufficient to show an intent *557to change it so as to make all tickets stopover tickets. There is no necessity of substituting “ or” for “ and,” where it occurs in the section. The language of the section merely provides for a ticket upon which the holder can ride from the “ station where the same is purchased” to the point of destination, and also from any intermediate station to the point of destination, but not that he may stop over at any intermediate station, or at all intermediate stations, and proceed afterward, piecemeal, on other trains, as he may choose. Whether or not the intention was to remedy a certain subsisting evil, as contended for by appellant, there is clearly no intention expressed of providing for stopover tickets.
There are other points in the case, as to some of which I agree with respondent, and as to others with appellant. I think that the judgment should be reversed.
The Court.
In this case objection was made by respondent, at the oral argument, to the qualification of Mr. Justice Van Fleet to sit in the case, upon the ground that he is related to one of the parties by affinity within the third degree, as provided by section 170 of the Code of Civil Procedure. The fact upon which the objection is based is that the said justice became by marriage, and is thus by affinity, a first cousin, or cousin-german, of one of the stockholders of the corporation appellant. But such relation is not within the third degree. Section 1393 of the Civil Code provides as follows: “In the collateral line the degrees are counted by generations from one of the relations up to the common ancestor, and from the common ancestor to the other relations. In such computation the decedent is excluded, the relative included, and the ancestor counted but once. Thus, brothers are related in the second degree; uncle and nephew in the third degree; cousins-german in the fourth, and so on.” As no other rule is elsewhere declared in any of the codes, and as the four codes are to be construed as one statute (Pol. Code, sec. *5584480), section 1393 must be taken as establishing the degrees of relationship by consanguinity or affinity, and other sections of the codes referring to such degrees must be construed as passed in view of said section 1393. People v. De La Guerra, 24 Cal. 73, and one or two previous cases, were decided before the adoption of the codes, and under the rule that statutes in derogation of the common law must be strictly construed. Section 4 of each of the codes provides- as follows: “ The rule of the common law, that statutes in derogation of the common law are to be strictly construed, has no application to this code. The code establishes the law of this state respecting the subjects to which it relates.” We are satisfied, therefore, that Justice Van Fleet is not disqualified to sit in this case, and the said objection is overruled.
Van Fleet, J., did not participate in the foregoing.